MoAdam, J.
Unless process is personally served upon the defendant, the judgment recovered is regarded as one in rem, and affects only the attached or other specific property sought to be reached (see *244Freeman on Judgments, §§ 127, 567, 573, et seq.). Ho specific property is sought to be reached by the present action, which is an ordinary one upon contract for money loaned. Ho attachment has been issued, and nothing has been seized, upon which a judgment by constructive service (if entered), could be enforced. I need not cite books of practice to show that an order for the publication of the summons, granted under such circumstances cannot stand. It must be set aside. Ho costs.